DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and amended claims 1-3, 9, and 10 on 09/19/2022. 

Response to Arguments
Applicant’s arguments, see Remarks, Page 2, with respect to the rejection(s) of claim(s) 1 under Kieffer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Balas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Balas (PG-PUB 2014/0050813) in view of Mitchella (US 3,146,148), Rydin (PG-PUB 2008/0308960) and Caprez (US 10,960,616). 
	Regarding claim 1, Balas teaches an apparatus comprising:
	a base mold having a top mold surface (Fig. 6, item 70), the top mold surface comprising a mold perimeter, an intermediate mold portion, and a primary chamber from a continuous horizontal surface (see annotated figure 6 below); 
a silicone bag secured to the top mold surface (Fig. 6, item 64 and [0004]), an inner bag surface of the silicone bag and the top mold surface defining:
the primary chamber wherein a vacuum is drawn (Figure 6 and [0051]); 
an inherent resin injection port for injecting resin into the primary chamber [0051];
an outer vacuum channel in fluid communication with an outer vacuum port [0051];
an inner touchdown disposed between the primary chamber and an inner periphery of the outer vacuum channel (Figure 6, inner periphery of 81); and
an outer touchdown portion disposed around an outer periphery of the outer vacuum channel (Figure 7, item 83).


    PNG
    media_image1.png
    428
    755
    media_image1.png
    Greyscale


Balas does not teach (1) the primary chamber in fluid communication with a primary vacuum port, wherein the primary vacuum port is integrated into the silicone bag adjacent to the primary chamber; (2) a resin channel in fluid communication with a resin injection port and the primary chamber, wherein the resin channel comprises a recess formed in the silicone bag during forming of the silicone bag, wherein the resin channel is located along a perimeter of the primary chamber, and wherein the resin injection port is integrated into the silicone bag adjacent to the resin channel; and (3) the outer vacuum channel is formed on the continuous horizontal surface between the mold perimeter and the intermediate mold portion. 
 
As to (1), Mitchella teaches a vacuum pump connected to a vacuum port disposed on a vacuum bag for applying vacuum to a mold (Col 5, Ln 39-45 and Col 7, Ln 21-44).
	Both Balas and Mitchella teaches evacuating a primary chamber in a molding process. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed location of the vacuum port of Balas with the location of a vacuum port integrated into a bag adjacent to the primary chamber as taught by Mitchella, a functionally equivalent mechanism and location for applying vacuum to a mold through a vacuum port.  

	As to (2), Rydin teaches a vacuum bag for vacuum-assisted resin transfer molding, wherein resin channels are defined by textured surface in the elastomeric membrane ([0050] and Figure 1 and 8). Rydin teaches the resin channel located along a perimeter of the primary chamber (Figure 12). 
	Both Balas and Rydin pertain to the same field of endeavor pertaining to resin transfer molding process. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed mechanism facilitating resin flow of Balas with the resin channel of Rydin, a functionally equivalent structure for facilitating resin flow to a primary chamber for infusing into a preform. 

	As to (3), Caprez teaches a reusable vacuum bag for composite molding (Figure 14A – 14E), wherein prepregs are disposed into a primary chamber and vacuum channels are formed along the perimeter of the primary chamber to provide a vacuum-sealed chamber (Col 5, Ln 1-42). 
	Both Balas and Caprez pertain to vacuum-based molding. It would have been obvious to one of ordinary skill in the art to substitute the vacuum channels formed in the mold of Balas (Figure 6, item 62) with the vacuum channels formed in the vacuum bag Caprez, a functionally equivalent vacuum channel for sealing a vacuum bag against a membrane for molding a preform. One of ordinary skill in the art would have been motivated to substitute the void in the mold of Balas with a flat mold surface as taught by Caprez to allow for sealing the vacuum bag against the mold.  


	Regarding claim 2, Balas in view of Mitchella, Rydin, and Caprez teaches the apparatus as applied to claim 1, wherein the primary chamber is capable of containing a porous material (Balas, Figure 8), wherein the porous material is capable of being in direct contact with the inner bag surface.
 Inclusion of material or article worked upon by an apparatus being claimed does not impart patentability to the claims (see MPEP § 2115).
Given that the primary chamber of Balas in view of Mitchella, Rydin, and Caprez and is identical to the instant primary chamber, the primary chamber of Balas in view of Mitchella, Rydin, and Caprez would be capable of containing a porous material.

	Regarding claim 3, Balas in view of Mitchella, Rydin, and Caprez teaches the apparatus as applied to claim 2, wherein at the outer touchdown a bag perimeter of the inner bag surface is in direct contact with the a mold perimeter of the top mold surface (Balas, Figure 6).  

	Regarding claim 4, Balas in view of Mitchella, Rydin, and Caprez teaches the apparatus as applied to claim 3, wherein at the inner touchdown an intermediate bag portion of the inner bag surface is in direct contact with an intermediate mold portion of the top mold surface (Balas, Figure 6).

	Regarding claim 5, Balas in view of Mitchella, Rydin, and Caprez teaches the apparatus as applied to claim 4, wherein the outer vacuum channel secures the silicone bag to the base mold at the outer touchdown and the inner touchdown (Balas, Figure 6, item 80 and [0051]). 

Regarding claim 6, Balas in view of Mitchella, Rydin, and Caprez teaches the apparatus as applied to claim 5, wherein the inner bag surface comprises at least one protrusion extending into the outer vacuum channel (Caprez, Figure 2A, flat surface between items 116 and 118/118cp).

	Regarding claim 7, Balas in view of Mitchella, Rydin, and Caprez teaches the apparatus as applied to claim 1, wherein the resin injection port would inherently be attached to a resin source (Balas, [0051]). 

	Regarding claim 8, Balas in view of Mitchella, Rydin, and Caprez teaches the apparatus as applied to claim 1, wherein the primary vacuum port is coupled to a primary pump (Mitchella, Col 5, Ln 39-45 and Col 7, Ln 21-44).

	Regarding claim 9, Balas in view of Mitchella, Rydin, and Caprez teaches the apparatus as applied to claim 6, wherein the resin channel is located between the primary chamber and the inner touchdown (Rydin, [0050] and Figure 1, 8, and 12). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742